Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi et. al. (WO 2019/087834 A1). 

As to Claim 1, Hiroshi teaches a speaker diaphragm ( speaker vibration plate or speaker diaphragm, abstract, page 2, [0006]) comprising: a first lamination region in which a plurality of layers are laminated in a thickness direction of the speaker diaphragm ( outermost high rigidity layer 1, has resin matrix and fibers dispersed in the resin matrix, the fibers include wood pulp and high rigidity fibers, abstract , Figure 1, page 4 [001]-[0002].); and a second lamination region in which a plurality of layers different in number from the plurality of layers in the first lamination region are laminated, ( semi-rigid layers 2 that is stacked with the porous layer and has a content of the high-rigidity fiber smaller than that of the high-rigidity layer. As described above, by further including a semi-rigid layer laminated with the porous layer and having a content of the high-rigidity fiber smaller than that of the high-rigidity layer. See at least page 3, [0002] and page 6 [0003]- [0004] teaches the fibers in the semi-rigid layer 2 may have a content of high-rigidity fibers less than that of the high rigidity layer 1 and may not contain any high-rigidity fibers. Moreover, it is preferable that the fibers in the semi-rigid layer 2 be mainly made of wood pulp, thus teaching the second lamination region ( 2) being different from the first lamination region(1) in average density, Hiroshi on page 3,[0006] teaches In the diaphragm for the speaker, the content of the high rigidity fiber of the high rigidity layer is preferably 5% by mass or more and 40% by mass or less. As described above, when the content of the high rigidity fiber of the high rigidity layer is in the above range, the rigidity can be more effectively improved while more reliably suppressing the decrease in the vibration damping rate, thus teaching the density the average density of first high rigidity region 1 is different than the average density of second region 2. 
As to Claim 2, Hiroshi teaches the limitations of Claim 1, and wherein either the first lamination region or the second lamination region that is larger in the average density is larger in the number of the plurality of laminated layers than either the first lamination region or the second lamination region that is smaller in the average density, Hiroshi teaches the average thickness of the high rigidity layer 1 is preferably 10µm or more preferably 20 µm, whereas the thickness of the semi-rigid layer 3 is 5 µm, or more preferably 3 µm. Thus, since the average thickness of first layer is larger than the second layer, and the content of fibers and wood pulp in each layer is different such as the fibers in the semi-rigid layer 2 are less than the high-rigid layer 1 whereas the wood pulp of the semi-rigid layer is 50 percent more by mass than the high rigid layer thus making the average density of the two regions different from each other. See at least , page 4, lines 9-10, page 6 lines 3-5 and 19-25. 
As to Claim 3, Hiroshi teaches the limitations of Claim 1 and wherein at least one of the plurality of layers in the first lamination region or the second lamination region comprises a resin matrix and fibers dispersed in the resin matrix, outermost high rigidity layer 1, has resin matrix and fibers dispersed in the resin matrix, the fibers include wood pulp and high rigidity fibers, abstract, Figure 1, page 4 [001]- [0002].)
As to Claim 11, Hiroshi teaches the limitations of Claim 1 and wherein the speaker diaphragm has a substantially uniform thickness (Figure1, the speaker diaphragm has a uniform thickness. 
As to Claim 12, Hiroshi teaches the limitations of Claim 1 and wherein at least one common layer is common to the first lamination region and the second lamination region, the pair of high rigidity layers 1 and two semi-rigid layers 2 and the three porous layers 3 alternately stacked with the high rigidity layers 1 or the quasi-rigid layers 2. It is a layered structure. That is, in the speaker diaphragm, one layer of either the high rigidity layer 1 or the semi-rigid layer 2 is present between the adjacent porous layers 3. See at least on page 4, [0001]. 
As to Claim 13, Hiroshi teaches the limitations of Claim 2 and wherein at least one of the plurality of layers in the first lamination region or the second lamination region comprises a resin matrix and fibers dispersed in the resin matrix, outermost high rigidity layer 1, has resin matrix and fibers dispersed in the resin matrix, the fibers include wood pulp and high rigidity fibers, abstract, Figure 1, page 4 [001]- [0002].)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 18 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et. al. (WO 2019/087834 A1) in further view of IIDa et. al. (WO-2014162412A1). 

As to Claim 18, Hiroshi teaches a method producing a speaker diaphragm ( speaker vibration plate or speaker diaphragm, abstract, page 2, [0006]) the method comprising: forming a lamination body including a plurality of lamination regions adjacent to each other, each of the plurality of lamination regions being formed by laminating a plurality of layers, Hiroshi teaches laminating high rigid layer 1, porous layer 2 and semi-rigid layer 3 to form a speaker diaphragm as shown on Figure 1 and page 239-44 and page 3 lines 8-11 and hot-pressing the lamination body to form the lamination body ( A method of manufacturing a diaphragm for a speaker including a fiber, wherein the step of wet forming the material forming the high rigidity layer into a layer, the step of drying the material layer obtained in the step of forming the paper, and the step of drying heat pressing the material layer of the method for manufacturing the speaker diaphragm includes the paper-making step, the drying step, and the  heat pressing step, so that the speaker diaphragm having a large rigidity and a sufficient vibration damping rate can be easily manufactured. See at least page 3, 32-37; wherein the plurality of lamination regions are different from each other in average density, Hiroshi on page 3,[0006] teaches In the diaphragm for the speaker, the content of the high rigidity fiber of the high rigidity layer is preferably 5% by mass or more and 40% by mass or less. As described above, when the content of the high rigidity fiber of the high rigidity layer is in the above range, the rigidity can be more effectively improved while more reliably suppressing the decrease in the vibration damping rate, thus teaching the density the average density of first high rigidity region 1 is different than the average density of second region 2. Hiroshi does not explicitly teach forming the lamination body into a cone shape having a substantially uniform thickness. However, a laminated cone shaped speaker diaphragm is well known in the art. IIDA in related field (diaphragm) teaches a speaker diaphragm fabricated by bonding a first layer and a second layer together into a cone shape. See at least abstract, Figure 1. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to fabricate a well-known cone shaped laminated diaphragm to achieve desired sound quality and performance.  
As to Claim 19, Hiroshi in view of IIDA teaches the limitations of claim 18 and wherein the plurality of lamination regions are different from each other in a number of the plurality of layers, Hiroshi teaches the average thickness of the high rigidity layer 1 is preferably 10µm or more preferably 20 µm, whereas the thickness of the semi-rigid layer 3 is 5 µm, or more preferably 3 µm. Thus, since the average thickness of first layer is larger than the second layer, and the content of fibers and wood pulp in each layer is different such as the fibers in the semi-rigid layer 2 are less than the high-rigid layer 1 whereas the wood pulp of the semi-rigid layer is 50 percent more by mass than the high rigid layer thus making the average density of the two regions different from each other. See at least, page 4, lines 9-10, page 6 lines 3-5 and 19-25. 

As to Claim 20, Hiroshi in view of IIDA teaches the limitations of claim 19 and wherein each of the lamination regions is formed by alternately laminating a solid layer and a porous layer, the pair of high rigidity layers 1 and two semi-rigid layers 2 and the three porous layers 3 alternately stacked with the high rigidity layers 1 or the quasi-rigid layers 2. It is a layered structure. That is, in the speaker diaphragm, one layer of either the high rigidity layer 1 or the semi-rigid layer 2 is present between the adjacent porous layers 3. See at least on page 4, [0001]. 
Allowable Subject Matter
Claims 4-10 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651